DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-21 are pending.  Applicant’s previous election of group I, claims 1-2, 4-5, 11-21 still applies and claims 6-10 remain withdrawn.
Response to Amendment
Applicant’s amendment of 02/17/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4-5, 11-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 19 recite “front face side” of the metal layer which is vague because it is unclear which side of the metal is intended to be the “front”.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 4-5, 11-21  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa (WO 2008-044549, see translation) in view of Topolski et al. (U.S. 6,004,660) in view of Rivett et al. (U.S. 2011/0229701) in view of Yamamoto et al. (JP 08-296689, see translation) in view of Apoorva et al. (U.S. 2007/0149678).
Regarding claims 1-2, 4-5, 11-21, Hosokawa teaches a film comprising a layer of ethylene vinyl alcohol with an ethylene content of 10-60 mol% (overlapping claim 1) and a saponification degree of 90% or more (overlapping claim 18) with the EVOH layer having a pure aluminum metal barrier layer vapor deposited thereon to further increase the barrier properties of the EVOH layer and with the aluminum layer consisting of aluminum (as in claims 12, 14-17) and having a thickness of 20-120 nm, overlapping claims 2, 11, and 13 ([0016], [0025], [0026], [0027], [0031], [0054]-[0058]).  
The above EVOH and metal layers correspond to the A layer in the A/B/C multilayer of Hosokawa, with the B and C layers each being non-EVOH thermoplastic resin layers ([0061], [0065], [0073], [0085]-[0087]).   Hosokawa teaches “at least three” layers in the A/B/C layer stack but does not explicitly disclose that the EVOH layer may be included more than once.  However, Topolski is also directed to multilayer barrier laminates of EVOH and metal layers and teaches that multiple EVOH barrier layers may be included in the overall laminate to increase the overall barrier properties (i.e., with each barrier layer providing additional barrier properties) (see abstract, FIG. 3, col. 4, lines 45-65, col. 5, lines 20-40).  Thus, it would have been obvious to have included multiple EVOH barrier layers in the overall multilayer of Hosokawa, as taught by Topolski, in order to increase the overall barrier property.  With multiple EVOH layers and the additional thermoplastic non-EVOH layers in modified Hosokawa, the overall laminate satisfies the limitations of claims 4-5, 11, 13, and 21.  
In addition and as an alternative to the teachings to Topolski, Rivett also discloses the multiple EVOH barrier layers may be included in the overall barrier film in order to increase the overall barrier properties of the film (i.e., with each barrier layer providing additional barrier properties) (see abstract, [0126], [0139], [0147]).  Thus, it would have been additionally and alternatively obvious to have included multiple EVOH barrier layers in the overall multilayer of Hosokawa, as taught by Rivett, in order to increase the overall barrier property.  With multiple EVOH layers and the additional thermoplastic non-EVOH layers in modified Hosokawa, the overall laminate satisfies the limitations of claims 4-5, 11, 13, and 21.  
It is noted that the additional EVOH and additional thermoplastic non-EVOH layers in modified Hosokawa (discussed above) fall within the consisting of language of claim 19 (especially because claim 19 does not use consisting of language for each recited layer and therefore each of the “resin coating layer” and the “thermoplastic layer” in claim 19 may comprise more than one layer).
Modified Hosokawa calls for inorganic fillers generally ([0046]).  Modified Hosokawa does not disclose inorganic oxides as claimed.  However, Apoorva is also directed to barrier films of polyvinyl alcohol and teaches that silica may be included (e.g., only silica as in claim 19) may be included at up to 5 wt% (overlapping claims 1 and 19) to improve barrier properties of the EVOH (see abstract, [0058]-[0059]).  Thus, it would have been obvious to have included silica in the EVOH layers of modified Hosokawa in order to improve barrier properties as taught by Apoorva.
Modified Hosokawa does not disclose the grain size of the vapor deposited aluminum layer.  However, Yamamoto is also directed to barrier layers formed by vapor depositing metals like aluminum on plastic layers and teaches that the barrier properties are improved if the vapor 
The grain size is not disclosed as being measured via the claimed surface electron microscope methodology, however, the grain size is described with respect to the grains in the overall metal layer and therefore would result in grains having a size within the claimed range being present on the surface (as claimed) as well as throughout the metal layer.
Regarding the “directly on” limitation with respect to the metal layer and the substrate film, modified Hosokawa meets this limitation via alternative interpretations.  
First, in modified Hosokawa, the metal vapor deposition layer (from Yamamoto) is formed via a first vapor deposited aluminum anchor layer (formed via glow discharge) and a second vapor deposited aluminum layer (not required to be formed via glow discharge).  Thus, these two vapor deposited aluminum layers together form an overall metal layer that is directly deposited onto the polymeric substrate film (i.e., when the two layers have the same material, e.g., when they are both made out of aluminum as taught by Yamamoto in modified Hosokawa, they are effectively one layer of that material, consistent with the “only one metal layer” as claimed).  Yamamoto of modified Hosokawa also describes the grain size (discussed above) in terms of the overall vapor deposited layer in the examples (top of page 8, grain size is determined via an electron microscope image of the cross section of the vapor deposition coating after both sub layers are vapor deposited, such that the grain size calculated in the examples is based on both sub-layers being measured together for grain size).  Thus, grain size range taught 
Second (for claim 19), the first sub-layer vapor deposited aluminum layer (i.e., anchor layer) in modified Hosokawa (via Yamamoto) may alternatively be considered part of the claimed substrate (together with the EVOH layer, because claim 19 does not require that the substrate consists of one layer as in claim 1) onto which the second sub-layer vapor deposited aluminum layer (corresponding to the metal layer in claim 19) is directly deposited.
Third (for claim 1), the first sub-layer vapor deposited aluminum layer (i.e., anchor layer) in modified Hosokawa (via Yamamoto) may alternatively be considered “the metal layer” in claim 1 (with that sub-layer comprising “only one metal layer”, as in claim 1) and with the second sub-layer vapor deposited aluminum layer being an additional (unclaimed) metal layer which is allowed in claim 1 given the “comprising” language in the preamble of claim 1 (i.e., claim 1 does not use consisting of language in the preamble, like in claim 19, which would preclude additional unclaimed layers).  
As explained above, the grain size in Yamamoto applies to the grains in the overall metal layer (i.e., including the first and second sub-layers discussed above).

Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Hosokawa required the boron compound which is not true.  Hosokawa discloses that the boron compound “may be blended” and later describes aspects of the invention “when” a boron compound is blended (which confirms that sometimes the boron compound is absent).  The benefits mentioned with respect to the optional boron compound do not constitute a “teaching away” of the absence of the boron compound.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787